Citation Nr: 1215231	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  09-11 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, including as secondary to an already service-connected left knee disability.

2.  Entitlement to service connection for a right knee disorder, also including as secondary to the already service-connected left knee disability. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had National Guard service in February 1975 and had several periods of active duty for training (ACDUTRA) in June 1976.  He transferred to the National Guard in another state in November 1976 and continued until he joined the active service, so presumably at times on ACDUTRA and inactive duty training (INACDUTRA).  He served on active duty (AD) from September 1978 to July 1979.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) reopening, but ultimately continuing to deny, his claims of entitlement to service connection for right shoulder and right knee disorders.

Service connection for a right shoulder disorder was earlier denied by the RO in a December 1979 decision.  And that decision became final and binding after the Veteran failed to appeal it within one year of receiving notification of that decision in January 1980, so by January 1981.

By rating decision of October 1992, the RO reopened his claim for service connection for a right shoulder disorder, but continued to denied this claim on its underlying merits.  He appealed that decision to the Board.

In July 1998, the Board remanded the claim to obtain records and to have the Veteran examined.  In February 2000, after receiving the file back, the Board denied service connection for a right shoulder disorder, and the Veteran did not appeal that decision, so it, too, became final and binding on him based on the evidence then of record.

In December 2005, he filed another petition to reopen this claim.  And in the January 2007 decision mentioned, the RO reopened his claims because there was new and material evidence; however, the RO ultimately continued to deny his claims on their underlying merits.

In December 2010, like the RO, the Board reopened these claims because there was new and material evidence; however, the Board then remanded these claims to the RO via the Appeals Management Center (AMC) in Washington, DC, to have the Veteran undergo another VA compensation examination for additional medical comment concerning the etiology of these claimed disorders, and specifically in terms of the likelihood they are either directly attributable to his military service, presumptively related, or secondarily related as either (a) caused or (b) aggravated by his already service-connected left knee disability.

Pursuant to this remand directive, attempts were made to schedule him for this VA examination by trying to contact him at an address in Fitzgerald, Georgia.  However, he failed to report for his VA examination that was scheduled for April 2011 at the Dublin VA Medical Center (VAMC), and he did not offer any explanation for his absence or request to reschedule his examination.

A VA regulation addresses the consequences of a Veteran's failure to attend scheduled medical examinations.  See 38 C.F.R. § 3.655.  Subpart (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  In subpart (b) it is provided that, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.

Because it is apparent the AMC exhausted all possible means of contacting him, unfortunately to no avail, the Board is likewise proceeding with the adjudication of his claims based on the evidence already on file.  38 C.F.R. § 3.655.  As the U. S. Court of Appeals for Veterans Claims (Court) held in Saylock v. Derwinski, 3 Vet. App. 294, 395 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)), "[p]rinciples of administrative regularity dictate a presumption that Government officials 'have properly fulfilled their official duties.'"  For VA purposes, "notice" means written notice sent to a claimant at his or her most recent address of record.  38 C.F.R. 3.1(q).  The presumption of administrative regularity does not diminish the claimant's responsibility to keep VA informed of changes of address.  And if, as here, he does not, VA is not obligated to turn up heaven and earth to find him.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Indeed, because the regular practices of VA do not include maintaining a hard copy of the Veteran's notice of his scheduled VA examination, even the absence of any such copy from the claims file cannot be used as evidence to demonstrate that a notice was not mailed.  See Kyhn v. Shinseki, 23 Vet. App. 335, 339 (2010).


FINDINGS OF FACT

1.  The Veteran's pre-service medical records as well as his enlistment physical examinations both prior to entering National Guard and active duty service found that he had right shoulder and right knee disorders, and in past pleadings and hearing testimony he has conceded having these conditions prior to beginning his military service, although he says they were asymptomatic.

2.  The weight of the evidence, including a VA medical opinion obtained in November 1998, indicates the Veteran's pre-existing right shoulder did not permanently worsen during or as a result of his service beyond its natural progression.

3.  Primarily as a result of the AMC's inability to locate him and have him reexamined as directed in the Board's December 2010 remand, there is no competent and credible evidence linking any current right shoulder disorder to his military service - including to his service-connected left knee disability.

4.  However, his right knee disorder, which involves arthritis, is as likely as not being exacerbated by his service-connected left knee disability.


CONCLUSIONS OF LAW

1.  There was no presumption of soundness when entering service, and the Veteran's pre-existing right shoulder disorder was not chronically aggravated during or by his service beyond its natural progression; arthritis may not be presumed to have been incurred in service; and the right shoulder disorder is not proximately due to, the result of, or chronically aggravated by a service-connected disability - namely, by his left knee disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309(a), 3.310 (2011).

2.  Resolving all reasonable doubt in his favor, however, the arthritis of his right knee is aggravated by his service-connected left knee disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim has been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).


These notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this case, a letter satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in February 2006, prior to initially adjudicating his claims in the January 2007 decision at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The letter informed him of the evidence required to substantiate his claims for service connection and of his and VA's respective responsibilities in obtaining this supporting evidence.  

Furthermore, while this case was undergoing development, Dingess/Hartman was decided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  And although that initial letter resultantly did not comply with all dictates of Dingess, since providing this additional notice the AMC has readjudicated the claims in the February 2012 supplemental statement of the case (SSOC).  So the claims have been reconsidered since providing all required VCAA notice, thereby, in turn, rectifying ("curing") the timing error in the provision of that additional notice since it did not precede the initial adjudication of the claims, rather, 
was post-adjudicatory.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Moreover, and in any event, because service connection is being denied for the right shoulder disorder, any question as to the appropriate disability rating or effective date ultimately is moot.  Thus, even non receipt of notice concerning these downstream elements of this claim is, at most, nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  Also keep in mind that service connection conversely is being granted for the right knee disorder, and the Veteran will be notified of the "downstream" disability rating and effective date assigned for this disability when effectuating this grant.  He then resultantly will have opportunity to separately appeal these downstream issues if they are not to his satisfaction.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The Veteran has not alleged any VCAA notice error.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), as the pleading party, he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial - meaning outcome determinative of his claims.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also has satisfied its duty to assist the Veteran with his claims by obtaining all potentially relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC have obtained all records that he has identified as possibly pertinent, including his service treatment records (STRs) and post-service VA medical evaluation and treatment records.  Additionally, following and as a result of the Board's December 2010 remand, the AMC arranged for a VA compensation examination in April 2011 for medical nexus opinions concerning the etiology of his right shoulder and right knee disorders - including, in particular, in terms of whether these disabilities are being aggravated by his service-connected left knee disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, as already explained, he failed to report for the VA examination.  The duty to assist him with his claims is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Rather, he has responsibilities, too, including, as already mentioned, keeping VA abreast of any changes in his address, which he clearly has not done.  Thus, as there is no indication or allegation that other relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.


II.  Statutes, Regulations and Case Law Governing Claims for Service Connection

Service connection is granted for disability resulting from a disease or an injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence of current disability; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

National Guard duty is distinguishable from other Reserve service, however, in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

So to the extent the Appellant is alleging that his disabilities are a result of injury or disease incurred or aggravated during his time in the National Guard, it must be remembered that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a).  Thus, to establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., his periods of active duty) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA if the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for the Appellant to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during his INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Certain chronic diseases, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption also does not apply to ACDUTRA and INACDUTRA service, only AD.  The same is true of the presumptions of soundness and aggravation.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

It must be presumed that a Veteran was in sound physical and mental health when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment, i.e., prior to service, and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In a precedent opinion of VA's General Counsel, VAOGCPREC 3-2003 (July 16, 2003), it was held that under VA's regulations as then currently interpreted, if a condition was not noted at entry but was shown by clear and unmistakable evidence to have existed prior to entry, the burden then shifted to the claimant to show the condition had increased in severity during service.  Only if the claimant satisfied this burden would VA incur the burden of refuting aggravation by clear and unmistakable evidence.  However, this General Counsel opinion went on to hold that rebutting the presumption of sound condition at service entrance, provided by 38 U.S.C.A. § 1111, requires a two-pronged rebuttal standard by which VA must show by clear and unmistakable evidence both (a) the preexistence of the claimed disability, and (b) that the disability did not increase in severity during service.  Both prongs require an evidentiary standard of clear and unmistakable evidence and a claimant is not required to show an in-service increase in disability before the second prong of this rebuttal standard attaches.  To the extent that 38 C.F.R. § 3.304(b), that is, the version then in effect, stated only the first prong, it was invalid.  See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

But under the language of the statute, VA's burden of showing that the condition at issue was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service.  See Skinner v. Brown, 27 F.3d 1571, 1574 (Fed. Cir. 1994).

It has been clarified that the requirement of increased disability in 38 C.F.R. § 3.306(b) merely reflects the provisions of 38 U.S.C. § 1153 requiring such an increase and is clearly valid for that reason.  But that requirement in 38 C.F.R. § 3.306(b) does not apply in the context of determining whether the presumption of sound condition under 38 U.S.C. § 1111 has been rebutted.  38 U.S.C.A. §§ 1111 and 1153 establish distinct presumptions, each containing different evidentiary requirements and burdens of proof.  38 U.S.C.A. § 1153 requires claimants to establish an increase in disability before VA incurs the burden of disproving aggravation in cases governed by the presumption of aggravation, whereas 38 U.S.C.A. § 1111 does not impose such a requirement in cases subject to the presumption of sound condition.  38 C.F.R. § 3.306 is intended to implement the presumption of aggravation under 38 U.S.C.A. § 1153.  38 C.F.R. § 3.306(a) reiterates the language of 38 U.S.C.A. § 1153 and cites that statute as its authority.  Accordingly, 38 C.F.R. § 3.306(b) is inapplicable to determinations under 38 U.S.C. § 1111.  See Cotant v. Principi, 17 Vet. App. 116, 121-22 (2003); Jordan v. Principi, 17 Vet. App. 261, 265-66 (2003); Martin v. Principi, 17 Vet. App. 342, 227-29 (2003).

So the presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected ("noted").  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports,"  38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id., at (b)(1).  But if a pre-existing disability is "noted" upon entry into service, the Veteran cannot bring a claim for service connection for that disability, only instead a claim for service-connected aggravation of that disability.  In that case, however, § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

Independent medical evidence is generally, though not always, needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  And mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with mere symptoms, has worsened.  Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307   (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.  Only if a Veteran manages to show a chronic (i.e., permanent) worsening of his pre-existing condition during or as a result of his service does the presumption of aggravation apply and, in turn, require that VA show by clear and unmistakable evidence that the worsening was not beyond the condition's natural progression.  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

The determination as to whether these requirements for service connection are met is based on an analysis of all of the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Service Connection for Right Shoulder Disability

The Veteran originally alleged that his right shoulder disorder, although 
pre-existing his military service, nonetheless was aggravated by his service.  He now claims in the alternative that his right shoulder disorder is secondary to his service-connected left knee disability.  When determining whether service connection is warranted, all potential or alleged theories of entitlement - direct, presumptive, and secondary, must be considered.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

Here, the presumption of soundness when entering service does not apply as a right shoulder disability was noted during all pre-enlistment examinations.  The record on appeal contains the report of the Veteran's December 1974 National Guard enlistment examination, as well as other records concerning his service, including that initial service.  These records reveal that he was examined by a private physician in December 1973, at the age of 15, for complaints of a chronic and recurring dislocating shoulder.  In January 1974 he resultantly underwent surgery to repair the right shoulder dislocation, and post surgery his wound was said to have been well healed, but for two minor puncture spots that were covered adequately with a Band-Aid.  In March 1974, he was fully discharged on follow up and cautioned against strenuous athletics.  In July 1974, he returned with complaints of an extensive keloid measuring approximately 1 cm in width at its greatest diameter.  In August 1974, the keloid was plastically excised and reclosed.  He was advised to return one week later for partial suture removal, which he failed to do.  In November 1974, he returned with a stitch abscess, having previously removed two sutures himself; no more could be removed by the probe.  In December 1974, a minor point of drainage was noted to persist, which was observed to be a deep stitch, but trivial, which would continue to drain until the stitch expelled itself.  No surgical care or limitations were indicated at that time, and the evaluating physician determined it was acceptable for the Veteran to begin guard training.

The report of his December 1974 examination for National Guard service revealed findings of an 18 cm scar on the anterior aspect of his right shoulder that was described as well healed.  The accompanying report of medical history revealed a history of dislocation of right shoulder in December 1973, surgically corrected, no limitation of motion, no complications, no sequelae (i.e., residuals).

The service department confirmed the Veteran had National Guard service from February 1975 to September 1978, with ACDUTRA on 4 occasions in June 1976.  The remainder of his service prior to entering active duty in September 1978 would be INACDUTRA.  Active duty (AD) was from September 1978 to July 1979.


STRs reveal that, in March 1975, the Veteran was referred to the orthopedic clinic for a stitch abscess in his right shoulder.  The abscess was opened, drained and dressed.  He was noted to be a keloider.  The dressing was changed several times and the shoulder was repacked in mid-March of 1975, and was said to be healed.  There is no indication he was on active status at the time of that March 1975 treatment. 

A November 1976 entrance examination revealed findings of a 3-inch surgical scar of the shoulder, with no associated limitation of motion.

On the July 1978 examination for active duty service, it was again noted the Veteran had post-operative residuals of a right shoulder dislocation. 

Accordingly, the presumption of soundness upon entrance into service does not apply because the question is not so much the severity of the right shoulder disability when entering service (vis-a-vis asymptomatic versus symptomatic) as it is simply whether there is the required indication or notation the Veteran had it when entering service, which in this particular instance there definitely is.  See Quirin v. Shinseki, 22 Vet. App. 390, 394, 396 (2009) (indicating the mere notation of the condition in question during the enlistment or entrance examination is sufficient to rebut the presumption of soundness when entering service).  Only in the event this disability eventually is determined to be service connected would VA adjudicators then have the responsibility of subtracting out the amount of pre-existing disability (the baseline of disability) from that now shown to determine the appropriate "net" rating for the disability.  38 C.F.R. §§ 3.322, 4.22.

Because the presumption of soundness does not apply, neither do the standards announced in VAOGPREC 3-2003, i.e., the two-pronged rebuttal standard requiring clear and unmistakable evidence of pre-existence and of no in-service aggravation.  Rather, the burden is on the Veteran to establish a permanent increase in the severity of this disability during or as a result of his service.


As for aggravation of an existing disability, the STRs for the Veteran 's period of active service in 1978 and 1979 show treatment for various conditions not at issue.  There is no record of right shoulder complaints, findings or diagnoses during that service.

A June 1979 separation examination revealed findings of decreased right shoulder motion on abduction and external rotation, and noted a 25 cm. scar on the right shoulder.  A history of shoulder surgery 16 years prior was indicated in the report of medical history from June 1979. 

The records on the whole show treatment of the pre-existing condition in 1975, while the Veteran was not on active duty status.  Despite having frequent medical treatment for other concerns, there is no documentation that the shoulder was symptomatic during his active military service.  The separation examination in 1979 notes the presence of the condition only and does not indicate any change in its status when compared to the prior 1978 entrance examination. 

As noted, arthritis may be presumed to have been incurred during active military service if it manifest to a degree of at least 10-percent disabling within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  However, this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113.  The report of a July 1979 VA examination noted findings of a 71/2-inch scar on the anterior right shoulder, which was well healed and old from the repair for dislocation.  There were no findings of joint or motion problems on examination.  The July 1979 X-ray noted mild osteoarthritic changes in the glenohumeral joint.  The diagnosis was surgical repair, right shoulder, not symptomatic.

The report from a much more recent April 1992 VA examination yielded complaints of the right shoulder "locking up" and associated with numbness in the right hand.  The Veteran also complained of increased swelling and pain with all activities using his right shoulder.  He exhibited mild subluxation of the acromioclavicular (AC) joint with severe pain during passive range of motion.  

No swelling was noted, although the ranges of motion were restricted as compared to his left shoulder.  X-ray findings revealed some degenerative changes, in addition to the presence of a metallic screw in his right shoulder (presumably from his surgery to cure the recurrent dislocations).  The diagnostic impression was status post multiple I&D procedure of the right shoulder, per history of the patient, with clinical evidence of degenerative arthritis.  An echogram was recommended for further evaluation. 

The Veteran was examined on remand by this Board in November 1998.  The doctor explained there was a fairly high rate of arthropathy following the surgery the Veteran had in his youth.  The doctor several times and in various ways restated that the Veteran's shoulder disorder was related to the pre-service injury and not to any event during his active military service.  So this examiner disassociated any current disability from the Veteran's service, including in the way of aggravation (meaning chronic worsening) of any pre-existing disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in [or aggravated by] service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

But to try and further address this possibility, the Veteran was scheduled for additional VA examination to obtain another medical nexus opinion; however, as mentioned, he failed to report for the examination.  So, as it stands, there is only the medical evidence already of record indicating his pre-existing right shoulder disorder was not chronically worsened during or as a result of his service, that is, above and beyond the condition's natural progression.  Competent medical evidence needed to make such a determination means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  See 38 C.F.R. § 3.159(a)(1) versus (a)(2).

As a lay person, the Veteran is not qualified through education, training, and expertise to offer a diagnosis or an opinion on causation concerning complex medical matters of whether his pre-existing right shoulder disorder was aggravated during or by his service beyond the condition's natural progression.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As no factual foundation has been established to show the Veteran is qualified through knowledge, experience, training, or education to offer such an opinion, his statements concerning causation or aggravation are not considered probative (meaning competent and credible) evidence in support of his claim.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The VA examiner in 1998 acknowledged the medical history as reported by the Veteran, as well as the objective evidence of records, and, yet, determined the right shoulder disability was not worsened by the Veteran's military service. 

The Veteran also has claimed alternatively that his right shoulder disorder is a byproduct of his already service-connected left knee disability.  Service connection also may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  Secondary entitlement is also available when a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).


And, generally speaking, supporting medical evidence is needed to associate a claimed condition with a service-connected disability to establish this cause and effect.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).  Again though, here, there is no competent medical and or otherwise credible evidence suggesting entitlement to service connection for the right shoulder disorder, including under the Allen theory of aggravation.  The Board exercised due diligence and tried to assist the Veteran in obtaining this necessary medical nexus opinion to try and establish this necessary secondary linkage, but as explained he failed to report for the examination.  And his scant conclusory statements certainly do not reach the status of competent and credible evidence to establish this required correlation.  In his March 2009 VA Form 9, he indicated "[m]y s/c left knee condition also adversely affected my shoulder condition"  He went on to indicate there is medical evidence in the file showing he injured his right shoulder as a result of his left knee.  Also, when claiming service connection for a left shoulder injury in January 2007, he referred to an injury in January 2006.  The January 2006 VA clinical records show he was receiving rehabilitative therapy for his knees but does not refer to an injury to his right shoulder.  VA clinical records dated in November 2006 show he reported that his knee disabilities cause him to fall, but there is no indication of consequent right shoulder injury.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) and Coburn v. Nicholson, 19 Vet. App. 427 (2006) (indicating reliance on a Veteran's statements and history of a claimed disorder only may be rejected if the Board rejects the Veteran's statements as lacking credibility).  See also Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service [so also, logically, what has occurred since service] because testimony regarding first-hand knowledge of a factual matter is competent).

Regarding his credibility, the Board sees that he has been somewhat inconsistent in providing details of his injuries when seeking benefits.  When initially seen for a VA orthopedic consultation after beginning treatment for substance abuse, in reporting his medical history he indicated that he initially had injured his knee when he slipped down as a military policeman (MP).  But this is a significant departure from the truth.  He failed to mention that he originally had injured his right knee as a youth playing sports.  Nor did he fully explain the initial injury to his right shoulder.  Therefore, the probative value of his lay statements indicating that his right shoulder disorder is perhaps a consequence of falling on account of his service-connected left knee disability is lessened.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  While personal interest may affect the credibility of testimony, it does not affect competency to testify.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  But Court decisions also have upheld Board decisions assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology.  See, e.g., Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  The Court similarly has upheld a Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Such histories reported by him for treatment purposes are of more probative value than his more recent assertions and histories to the contrary given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

For these reasons and bases, the Board must deny this claim for a right shoulder disorder because the preponderance of the evidence is unfavorable, in turn meaning there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


IV.  Service Connection for Right Knee Disability

As with his right shoulder disability, the Veteran originally alleged that his pre-existing right knee disorder was aggravated during or by his military service.  Whereas he now claims in the alternative that his right knee disability is secondary to his already service-connected left knee disability.  But unlike the claim concerning his right shoulder, there is at least sufficient evidence for and against this claim on this posited alternative theory of secondary service connection to warrant resultantly resolving this reasonable doubt in his favor and granting this claim for his right knee disability.  38 C.F.R. § 3.102.

As with the right shoulder, the presumption of soundness when entering service does not apply as a pre-existing right knee disability also was noted during all 
pre-enlistment examinations.  When the Veteran was examined for service, in December 1974, private medical records were obtained.  They revealed that, in September 1972, at the age of 14, he had reported experiencing episodic locking of this knee since playing football.  He added that he initially had injured this knee playing basketball and landing awkwardly.  A bucket handle tear of the lateral medicus of the right knee was diagnosed.  The next month, an anterolateral arthrotomy was performed.  

The report of his December 1974 examination for National Guard service revealed findings of a 9-cm scar, lateral aspect of the right knee, well healed.  The accompanying report of medical history revealed a history of anterolateral arthrotomy of the right knee in December 1973, complete recovery, no limitation of motion, no complications, and no sequelae (i.e., residuals).

The service department confirmed he had National Guard service from February 1975 to September 1978, with ACDUTRA on 4 occasions in June 1976.  The remainder of his service prior to entering active duty in September 1978 would be INACDUTRA.  Active duty was from September 1978 to July 1979.

The November 1976 entrance examination revealed findings of a 3-inch surgical scar on his right knee, with associated no limitation of motion.

On the July 1978 examination for active duty service, it was again noted he had post-operative residuals of a right knee derangement.

The STRs for his period of active service in 1978 and 1979 show treatment for various conditions, but mostly for his now service-connected left knee.  There is no reference to right knee complaints, findings, or diagnoses during his active service.

A June 1979 separation examination noted a 5-cm scar on his right knee.  No other clinical findings were reported.  A history of right knee surgery 15 years prior was denoted in the report of medical history from June 1979. 

The report of the July 1979 VA examination noted findings of a 21/2-inch lateral menisectomy scar on the right knee.  There was normal range of motion without crepitus or instability.  There was clicking.  The July 1979 X-ray yielded an impression of mild osteoarthritic changes in the knees, more so in the right.  The diagnosis was right lateral menisectomy, old, not symptomatic with mild arthritis.

So, again, despite having frequent medical treatment for other concerns, there is no documentation that the right knee was particularly symptomatic during the Veteran's active duty.  The separation examination in 1979 notes the presence of the condition only, by history, and does not indicate any change in its status from the 1978 entrance examination.  There simply is no evidence of increased disability from a competent source; that is, there is no evidence of aggravation of this pre-existing disability during or as a result of his service.

He also has posited the alternative possibility, however, that this disability is secondary to his service-connected left knee disability - meaning, as mentioned, proximately due to, the result of, or at the very least aggravated by it.  This right knee disability obviously was not caused by his left knee disability since it dates back many years, indeed decades, to a time even prior to his service.


VA medical records also however reveal that, in November 2005, while receiving treatment for substance abuse, he reported increasing bilateral knee pain.  An orthopedic examination was performed in December 2005, and he reported a history of slipping and injuring his knee while working as a military policeman.  He stated that, since, he has had at least 12 surgeries on his right knee.  Examination revealed thickening of the synovial membrane, limited motion, pain and crepitus.  X-rays revealed moderate degenerative changes.  Rehabilitative therapy was initiated. 

VA examination was conducted in June 2006.  After examining the Veteran, the evaluating clinician indicated that an opinion could not be given as to whether the right knee condition is directly related to the left knee condition without speculating.  The reason being, the Veteran had sustained an injury to his right knee prior to injuring his left knee.

Medical statements like this, which are inconclusive as to the origin of a disorder, generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service (including, here, by way of a service-connected disability).  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).


Indeed, in past decisions the Court also held that saying a condition "may" be related to the Veteran's active service (or, here, a service-connected disability) is tantamount to saying it just as well "may not" be related to his service 
(or service-connected disability), so, because of this equivocality, also an insufficient basis to grant service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998)

An etiological opinion, however, has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Moreover, additional precedent cases have been issued shedding further light on how to properly assess and determine the probative value of these noncommittal opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.  Here, this VA compensation examiner did not rule out the possibility that the Veteran's right knee disability is being aggravated by his service-connected left knee disability.


An even more recent precedent case also admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

From the tone of the VA compensation examiner's statement, there is little-to-no likelihood this clinician would be able to provide more definitive comment on etiology even if given additional opportunity as it was noted that the prior injury to the right knee made it difficult to provide an opinion.  However, when considering the medical opinion that does not rule out the possibility of the left knee disability aggravating the right knee disability and under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).


Accordingly, the Board resolves this reasonable doubt in the Veteran's favor and finds that the evidence supports service connection for his right knee disability as at least partially secondary to his already service-connected left knee disability.  38 U.S.C.A. § 5107(b).  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Instead, this need only be an as likely as not proposition.  As such, service connection for the right knee arthritis is granted.


ORDER

The claim for service connection for a right shoulder disorder is denied.

However, the claim for service connection for right knee osteoarthritis is granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


